Exhibit 10.7


SIXTH AMENDMENT TO THE
HEICO SAVINGS AND INVESTMENT PLAN
(AS AMENDED EFFECTIVE JANUARY 1, 2007)


THIS SIXTH AMENDMENT (the “Amendment”) to the HEICO Savings and Investment Plan,
as amended and restated effective January 1, 2007 (the “Plan”), is made on the
12th day of September, 2011, by HEICO Corporation, a Florida corporation (the
“Company”) as follows.


WITNESSETH:
 
WHEREAS, the Company maintains the Plan for the sole and exclusive benefit of
its eligible participants and their respective beneficiaries under the terms and
provisions of the Internal Revenue Code of 1986, as amended; and


WHEREAS, pursuant to Section 15.01 of the Plan, the Company has the power to
amend the Plan; and


WHEREAS, the Company wishes to amend the Plan to bring the Plan up to date with
the changes requested by the Internal Revenue Service pursuant to a
determination letter application;


NOW, THEREFORE, the Plan shall be amended, except as otherwise provided therein,
effective for Plan Years beginning January 1, 2008, as follows:

 
 
1.
Section 5.01(a) of the Plan is hereby amended in its entirety to read as
follows:

 

 
5.01 
Limitation on Annual Additions.

 
 
(b)
Notwithstanding any other provisions of the Plan, for Plan Years beginning
January 1, 2007, the sum of the Annual Additions to a Participant’s Accounts,
when combined with Annual Additions to the Participant’s account under all other
qualified plans maintained by the Employer, for any Plan Year shall not exceed
the lesser of $45,000, or 100% of such Participant’s compensation (as such term
is defined in Code Section 415(c)(3)).  For purposes of the Code Section
415(c)(3), payments made by the later of 2 ½ months after severance from
employment or the end of the limitation year that includes the date of severance
from employment are included in compensation for the limitation year if, absent
a severance from employment, such payments would have been paid to the employee
while the employee continued in employment with the employer and are regular
compensation for services during the

 
 
 

--------------------------------------------------------------------------------

 
 
employee’s regular working hours, compensation for services outside the
employee’s regular working hours (such as overtime or shift differential),
commissions, bonuses or other similar compensation.
   
The term Annual Additions to a Participant’s Accounts for any Plan Year means
the sum of:
 
 
(1)
such Participant’s allocable share of the Employer Contributions for the Plan
Year;

 
 
(2)
such Participant’s Elective Deferral Contributions for the Plan Year;

 
 
(3)
forfeitures allocated to such Participant’s account; and

 
 
(4)
amounts described in Code Sections 415(l)(1) and 419A(d)(2).

 
Notwithstanding the foregoing, the term “Annual Additions” shall not include the
following: (i) the direct transfer of a benefit or employee contributions from a
qualified plan to this Plan; (ii) rollover contributions (as described in Code
Section 401(a)(31), 402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16));
(iii) repayments of loans made to a participant from the Plan; (iv) repayments
of amounts described in Code Section 411(a)(7)(B) (in accordance with Code
Section 411(a)(7)(C)) and Code Section 411(a)(3)(D) or repayment of
contributions to a governmental plan (as defined in Code Section 414(d)) as
described in Code Section 415(k)(3), as well as Employer restorations of
benefits that are required pursuant to such repayments; and (v) restorative
payments, which are payments made to restore losses to a Plan resulting from
actions by a fiduciary for which there is reasonable risk of liability for
breach of a fiduciary duty under ERISA or under other applicable federal or
state law, where participants who are similarly situated are treated similarly
with respect to the payments.
 
Elective Deferral Contributions and Employer Contributions do not fail to be
Annual Additions merely because such contributions are Excess Deferral Amounts,
Excess Contributions or Excess Aggregate Contributions or merely because such
Excess Deferral Amounts, Excess Contributions and Excess Aggregate Contributions
are corrected through distribution.
 
The 100% limitation shall not apply to (1) any post-retirement medical benefits
account for a key employee (as defined in section 419A(d)(1)) which is otherwise
treated as an Annual Addition or (2) any amount otherwise treated as an Annual
Addition under Code Section 415(l)(1).
 
 
2.
Section 13.02(a)(3) is hereby amended in its entirety to read as follows:

 
 
(3)
Distributions during year ending on the determination date.  The present values
of accrued benefits and the amounts of account balances of an

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
employee as of the determination date shall be increased by the distributions
made with respect to the employee under the plan and any plan aggregated with
the plan under Code Section 416(g)(2) during the 1-year period ending on the
determination date.  The preceding sentence shall also apply to distributions
under a terminated plan which, had it not been terminated, would have been
aggregated with the plan under Code Section 416(g)(2)(A)(i).  In the case of a
distribution made for a reason other than severance from employment, death, or
disability, this provision shall be applied by substituting “5-year period” for
“1-year period.”

 
 
3.
In all other respects, the Plan shall remain unchanged by the Amendment.

 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed the
day and year first above written.
 

 
HEICO Corporation, a Florida corporation
       
By:
/s/  THOMAS S. IRWIN
   
Title:
      TREASURER

 
 
 

--------------------------------------------------------------------------------

 